Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean G. Stathakis, Reg#: 54,465 on 06/07/21.

The application has been amended as follows: 

Amend claim(s) 1, 8-10, 14, 18 & 20 as follows:

a.	Claim 1, line 6 & 8, change “adopted” to –adopt--.
b.	Claim 1, line 4, change “a unlocked” to –an unlocked--.
c.	Claim 8, line 4 & 5, change “on same end” to –on a same end--.
d.	Claim 9, line 2, change “capable generating” to –capable of generating--.
e.	Claim 9, line 3, change “longitudinal axis the body” to –longitudinal axis of the body--.
f.	Claim 10, line 4 & 5, change “on same end” to –on a same end--.
g.	Claim 10, line 6, change “traverse” to –traversing--.

i.	Claim 10, line 9, change “first and second ends of the limiter slot” to –first and second limiter slot ends--.
j.	Claim 14, line 11, change the “latch bolt bore” to –a latch bolt bore--.
k.	Claim 18, line 7-8 change “on same end” to –on a same end--.
l.	Claim 18, line 11 & 12, change “body” to –latch bolt body--.
m.	Claim 18, line 16, change “a unlocked” to –an unlocked--.
n.	Claim 20, line 4 & 5, change “the same” to – a same--.
o.	Claim 20, line 6, change “traverse” to –traversing--.
p.	Claim 20, line 8, change “first and second ends of the limiter slot” to –first and second limiter slot ends--.

Allowable Subject Matter 

2.	Claims 1-2, 4-23 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 14 & 18 and at least in part, because independent claim 1, recite the limitations: “… wherein a first spring action is capable of causing insertion of the latch bolt pin into the latch bolt through hole to adopt a locked position, and wherein a second spring action is capable of causing withdrawal of the latch bolt pin from the latch bolt through hole to adopt an unlocked position, the second spring action being activated by release of a bias of a second compression spring.”,
Independent claim 14 recites the limitations: “…a positive action locking mechanism comprising a latch bolt, a latch bolt compression spring, and the housing 
Independent claim 18 recites the limitation: “… a latching pin… the latching pin comprising a bolt channel and a latch bolt through hole… wherein in the unlocked position, the latch bolt assembly is retracted against the bias of the latch bolt compression spring with the latch bolt pin residing within the bolt channel of the latching pin..”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 14 & 18 are believed to render said claims and all claims depending therefrom (claims 2, 4-13, 15-17 & 19-23) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835